— Order unanimously modified by eliminating therefrom the last four words of the first sentence of the third decretal paragraph and substituting therefor the words “ accounts they object to and the amounts to which exception is taken.” The second sentence of the same decretal paragraph should include the words “ to the extent objected to ” following the words “to hear and determine such claims”. As so modified the order is affirmed, with twenty dollars costs and disbursements to the appellants. Ho opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ. [See post, p. 976.]